Citation Nr: 1749391	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  11-31 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a low back condition.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Monrose, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 2000 to November 2000, April 2004 to September 2004, and September 2005 to November 2006. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO), that, in pertinent part, denied reopening a previously denied claim of entitlement to service connection for a low back condition.

In April 2013, a Travel Board hearing was held before the undersigned. A transcript of the hearing is associated with the Veteran's claims file. 

In October 2014, the Board reopened the claim for entitlement to service connection for a low back condition, and remanded the Veteran's claim for further development. A SSOC was issued in January 2015.  In June 2016, the Board remanded the matter so that the Veteran could obtain an examination.  The case has now been returned to the Board for further appellate action.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In July 2016, in compliance with the Board's June 2016 remand directive, the Veteran was scheduled for a VA examination of his back.

Individuals for whom examinations have been authorized and scheduled are required to report for such examinations. See 38 C.F.R. § 3.326 (a) (2017). The provisions of 38 C.F.R. § 3.655 (2017) address the consequences of a veteran's failure to attend scheduled medical examinations. That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  In this case, a request for an examination was made on July 15, 2016.  The examination was scheduled three days later according to a screen shot of the examination details received in August 2016.  There is a note indicating that the examination was cancelled because the Veteran did not appear for his examination. In the Veteran's appellate brief, he stated he was not notified of a rescheduled examination.  The Board will afford the Veteran another opportunity to appear for a VA examination.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of his low back condition. The claims file must be made available to the examiner for review and a notation to this effect should be made in the claims file. The complete medical history of the disability should be obtained. All necessary tests should be conducted. 

The examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's low back condition, diagnosed as a lumbar strain, is related to his active military service, to include the February 2006 IED attack and complaints noted in November 2006.

The examiner should specifically discuss the lay and medical evidence of continued symptoms after service. 

The examiner is requested to provide a thorough rationale for any opinion provided.

2. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2017). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

3. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2017).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






